Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 4, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151376                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  TRUSTEES OF THE METROPOLITAN                                                                                        Justices
  DETROIT PLUMBING INDUSTRY
  TRAINING TRUST FUND/DETROIT
  PLUMBING INDUSTRY JOINT
  APPRENTICESHIP COMMITTEE,
            Plaintiff-Appellant,
  v                                                                 SC: 151376
                                                                    COA: 323041
                                                                    St. Clair CC: 14-000437-AV
  STEVEN T. RIDENOUR,
             Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 26, 2015
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

         MARKMAN, J. I would remand this case to the Court of Appeals for consideration
  as on leave granted of the meaning of the contract in dispute, in particular the
  significance of the term “engaged” in that contract.

        BERNSTEIN, J., joins the statement of MARKMAN, J.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 4, 2015
           d1028
                                                                               Clerk